TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                     NO. 03-06-00078-CV
                                      444444444444444


                                    Mark Flood, Appellant

                                                v.

                       Medical Office Management, II, Ltd., Appellee



 44444444444444444444444444444444444444444444444444444444444444444
         FROM THE COUNTY COURT OF LAW NO. 3 OF BELL COUNTY
        NO. 48,685, HONORABLE GERALD M. BROWN, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                            MEMORANDUM OPINION


               Appellant Mark Flood has filed a motion seeking to withdraw his appeal on the

ground that the parties have settled their dispute and he no longer wishes to pursue his appeal. We

grant the motion and dismiss the appeal.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed on Appellant’s Motion

Filed: April 7, 2006